   Case 18-31135         Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21               Desc
                              Certificate of Service Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )       Bankruptcy No. 18-31135
                                             )
         Robert and Natarsha Lyons           )
                                             )       Hon. Jacqueline P. Cox,
               Debtor.                       )
                                             )


             CERTIFICATE OF SERVICE of AMENDED CHAPTER 13 PLAN

        I, Peter L Berk, an attorney, certify that I caused a copy of the foregoing Amended Plan
to which it refers to be sent, to all parties listed on the attached Service List, according to the
method indicated on the list, on the 5th day of December, 2018, either by ECF Electronic Notice,
or via regular U.S. mail, postage prepaid, by depositing a copy of the documents in the U.S. Mail
box at 55 W Wacker Drive, Chicago, Illinois 60601.

                                             /s/ Peter L Berk


Douglas Rivera, Esq. #6211856
Peter L. Berk, Esq. #6274567
Helena Milman, Esq. # 6294473
55 W Wacker Drive, Ste 1400
Chicago, Illinois 60601
Phone: (312) 758-1121
Fax: (312) 212-5963
    Case 18-31135        Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21   Desc
                              Certificate of Service Page 2 of 6


                                           SERVICE LIST
Via CM/ ECF
Office of Tom Vaughn, Chapter 13 Trustee

Via Regular US Mail:
Diedra J. Rickerson.
4326 E. M St.
Tacoma, WA 98404

Aaron's
1418 W. Jefferson St.
Joliet, IL 60435

Almighty 1 little Helpers Transport
108 Walnut Street
Park Forest, IL 60466

American Dream Home Improvement
3040 S. Finley Rd. Suite 200
Downers Grove, IL 60515

Bluegreen Vacations Co
4960 Conference Way N #
Boca Raton, FL 33431

BML CURRENCY EXCHANGE
6408 N WESTERN AVE
Chicago, IL 60645

CAPITAL ONE
PO BOX 30281
Salt Lake City, UT 84130

Carson Pirie Scott
P.O. Box 17633
Baltimore, MD 21297-1633

Chase Bank
P O Box 659754
San Antonio, TX 78265

City of Chicago
Department of Revenue
P.O. Box 88292
Chicago, IL 60680

City of Chicago
Dept of Revenue
PO Box 88292
Chicago, IL 60680
   Case 18-31135         Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21   Desc
                              Certificate of Service Page 3 of 6


Comcast
1255 West North Avenue
Chicago, IL 60622

ComEd
3 Lincoln Center
Attn: Bkcy Group - Claims Dept
Villa Park, IL 60181

Comenity Bank - Carson's
PO Box 659813
San Antonio, TX 78265-9113

Convergent Outsourcing, Inc.
800 SW 39TH ST
P.O. BOX 9004 RENT
Renton, WA 98057

Cook County Clerk
69 W Washington
Ste 500
Chicago, IL 60602

Cook County Treasurer's Office
118 North Clark Street - Room 112
Chicago, IL 60602

Credit Collection Services
Two Wells Ave.
Dept. 9134
Newton Center, MA 02459

CREDIT ONE BANK
P. O. BOX 98873
Las Vegas, NV 89193

Credit Union 1
200 East Champaign Ave.
Rantoul, IL 61866

Franciscan Alliance
1515 Dragoon Trail
Mishawaka, IN 46544

GEICO INSURANCE
GEICO REMITTANCE CENTER
ONE GEICO PLAZA
Bethesda, MD 20810

HARRIS AND HARRIS COLLECTION AGENCY
111 W JACKSON SUITE 400
   Case 18-31135         Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21   Desc
                              Certificate of Service Page 4 of 6


Chicago, IL 60604

I C SYSTEM
P. O. BOX 64437ST.
Saint Paul, MN 55164

Il Office of Inspector General
2200 CHURCHHILL BLDG A-1
Springfield, IL 62702

Illinois Department of Revenue
Bankruptcy Section
Level 7-425; 100 W Randolph Street
Chicago, IL 60601

Illinois Title Loans, Inc.
1645 Western Avenue
Chicago Heights, IL 60411

Illinois Tollway
Attn: Violation Administration Ctr
2700 Ogden Avenue
Downers Grove, IL 60515-1703

Internal Revenue Service
PO BOX 7346
Philadelphia, PA 19101-7346

John Faber
c/o IDOL
160 N LaSalle ste C-1300
Chicago, IL 60601

KOHLS DEPARTMENT STORE
PO BOX 3115
Milwaukee, WI 53201

Lane Bryant
P. O. BOX 182118
Columbus, OH 43218

Liberty Mutual
ATTENTION REMITTANCE PROCESSING
Dover, NH 03821

Linebarger Goggan Blair et al.
PO Box 06152
Chicago, IL 60606

MARKOFF LAW LLC
29 N Wacker Drive Suite 500
   Case 18-31135         Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21   Desc
                              Certificate of Service Page 5 of 6


Chicago, IL 60606-2854

McCarthy, Burgess & Wolff
2600 Cannon Road
Bedford, OH 44146

MICHAEL DAIVIS WEIS
P.O BOX 1166
Northbrook, IL 60065

Mid-America Program Service Center
601 E Twelfth Street
Kansas City, MO 64106-2817

Midwest Diagnostic Pathology
75 Remittance Drive Ste 3070
Chicago, IL 60675-3070

Miramed Revenue Group
PO Box 536
Linden, MI 48451

Nicor Gas
Bankruptcy Dept.
PO Box 549
Aurora, IL 60507

PLS FINANCIAL SERVICES
348 Commons Dr
Bolingbrook, IL 60440

PRECISE AUTO BODY
4946 175TH ST
Country Club Hills, IL 60478

PROFESSIONAL ACCOUNT SERVICES
P. O. BOX 741
Milwaukee, WI 53201

ROGER AND HOLLANDS
P. O. BOX 879
Matteson, IL 60443

SIBLEY BLVD @ CALUMET CITY EXPRES
15010 MICHIGAN CITY RD D
Dolton, IL 60419

Sprint
Attn: Customer Service
PO Box 8077
London, KY 40742
   Case 18-31135         Doc 23-1 Filed 12/05/18 Entered 12/05/18 13:07:21   Desc
                              Certificate of Service Page 6 of 6



STAWICKI INDUSTRIAL PARK
21750 MAIN ST UNIT 1
Matteson, IL 60443

Syncrony Bank
200 Crossing Blvd.
Suite 101
Bridgewater, NJ 08807

Synergy Partners Cu
11615 S Avenue O
Chicago, IL 60617

SYNERGY PCU
11615 AVENUE O
Chicago, IL 60617

T-Mobile
PO Box 742596
Cincinnati, OH 45274-2596

THE HARTFORD FINANCIAL SERVICES GRO
PO BOX 59838
Schaumburg, IL 60159

US Bank
525 Walnut Street
Cincinnati, OH 45202

Village of Park Forest
PO Box 83139
Chicago, IL 60691-0139

Washington State Support Registry
PO Box 11520
Tacoma, WA 98411
